Application/Control Number: 17/381,729	Page 2
Art Unit: 3715


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Iwasaki (JPO publication JP 11-300036 A, application JP 10-131069, cited on IDS).  Iwasaki pertains to a warning ring or warning area shown on screen when an opposing character is in an attack mode.  This is not a shadow of the type presently claimed in the independent claims.  Iwasaki provides a game image generating device wherein, when an area, wherein the game score changes when a player character enters the area, is generated in a game space under predetermined conditions, skilled players and inexperienced beginners as well can enjoy the game by allowing players to visually identify the area before the area is generated.  In Iwasaki’s image generating device for generating an image of a game, player characters operated by a player are moved in a game space. In the device, a first area, wherein if a player character enters the first area, the character is damaged, is generated in the game space of the game under predetermined condition.  Further, before the area is generated, a warning ring, which can be identified on an image, is generated repeatedly in an area wherein the area is to be generated.  
Conventionally, there is a game image generation apparatus that displays the range within reach of an attack of an enemy object in advance.  In the prior art games, in a case where a blocking object that blocks an attack is present in a virtual space, the game image generation apparatus cannot notify a user in advance of the range out of reach of the attack.  Therefore, the presently cited claims are capable of notifying a user in advance of the range out of reach of an attack in a virtual space.  During an attack preparation state, a starting point of a first attack is moved from a first position to a second position that is a position where the first attack is executed, and in accordance with switching of an attack execution object from the attack preparation state to an attack execution state, the attack execution object is caused to execute the first attack.  On the other hand, in accordance with switching of the attack execution object from a pre-attack-preparation state to the attack preparation state, a second shadow is drawn so that when a range where the first attack of which a starting point is the second position is blocked by a blocking object, the blocked range is a shadow of the blocking object.  These shadows as depicted in the game more readily display an imminent threat to the player from the opposing character, allowing the player to flee or fight back.  The overall advantage of the claims is to make the display of the imminent threats more intuitive by simulating shadows cast by opposing characters.  See Figs. 10 and 11 of the specification and their written descriptions.  
Regarding the 101 analysis, the examiner first looks at step 1 of the analysis.  The claims are directed to a method, a system, an apparatus, and a computer-readable medium storing instructions that when executed by a computer carry out the steps of a statutory method.  The claims are thus directed to statutory classes of a machine or a process.  The claims do not pertain to articles of manufacture or compositions of matter.  Regarding step 2A of the analysis, the claims are not drawn to a law of nature, a natural phenomenon, a product of nature, or an abstract idea.  The potential judicial exception would be the abstract idea.  Regarding step 2B of the analysis, the claims’ additional elements add “significantly more” to the judicial exception of the potential abstract idea, so that the claims do not as a whole constitute an abstract idea.  Claim 1 is representative of the independent claims and is reproduced below.  The non-abstract limitations are outlined in parentheses.  
A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of an information processing apparatus, cause the information processing apparatus to perform operations comprising: (processor and apparatus are physical structures)  
placing in a virtual space an attack execution object and a blocking object that blocks a first attack on a linear trajectory of which a starting point is at least a part of the attack execution object; (execution objects and blocking objects physically displayed, processing data according to the rules of the game and displaying data on the game display)
if the attack execution object is in a pre-attack-preparation state, setting a drawing setting of a shadow of the blocking object in the virtual space to either of a non-drawing setting in which the shadow is not drawn and a first drawing setting in which a first shadow is drawn as the shadow; (shadow and blocking object physically displayed, processing data according to the rules of the game and displaying data on the game display)
in accordance with switching of the attack execution object from the pre-attack- preparation state to an attack preparation state, setting the drawing setting of the shadow of the blocking object to a second drawing setting in which a second shadow is drawn as the shadow so that the second drawing setting is different from the non-drawing setting and the first drawing setting; (shadow and blocking object physically displayed, processing data according to the rules of the game and displaying data on the game display)
during the attack preparation state, moving the starting point from a first position to a second position that is a position where the first attack is executed; (processing data according to the rules of the game and displaying data on the game display)
in accordance with switching of the attack execution object from the attack preparation state to the attack execution state, causing the attack execution object to execute the first attack; and (attack execution object phsycally displayed and moved on the game display, processing data according to the rules of the game and displaying data on the game display)
at least based on the drawing setting of the shadow, drawing the virtual space including the shadow, wherein (virtual space and shadow physically drawn and displayed on screen, processing data according to the rules of the game and displaying data on the game display)
the second drawing setting is set so that when a range where the first attack of which a starting point is the second position is blocked by the blocking object, the blocked range is a range of the second shadow. (blocking object and shadow physically displayed, processing data according to the rules of the game and displaying data on the game display)
The steps carried out by the claims have tangible effects on the video game executed and displayed by the gaming device and played by the human gamer.  The claim limitations are not abstractly stored or executed in computer or human memory.  They have tangible inputs and outputs, and real-world effects as perceived by the human gamer, mainly through watching the displayed game.  The claims are thus not drawn to a judicial exception and are thus 101-eligible subject matter.  The examiner respects that the applicants may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715